MEMORANDUM **
Maria Franco-Williams, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its December 11, 2002 order denying her motion to remand. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying Franco-Williams’ motion to reconsider as untimely. See 8 C.F.R. § 1003.2(b)(2).
Franco-Williams’ motion to supplement the administrative record is denied as unnecessary.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.